Wood, J., (after stating the facts). Appellant cannot set up title in Earris to defeat appellee, for Earris concedes that appellee owns .the note. He never claimed any interest in the note, and the recital of the $180 note showed that the $100 note was held by Farris as collateral security. Therefore appellant must be held to have known that Farris was not the owner of the $100 note. Appellant therefore had no right, after the $180 note was paid, to hold the $100 note as collateral to the debt due him by Farris. Fie could not appropriate the proceeds of the note owned 'by appellee to the payment of Farris’s debt. Appellee is not barred by the statute of limitations. She brought her suit within three years after appellant had collected the full amount of the note. The suit was brought within three years after appellee knew that appellant had claimed the proceeds of .the note as his own. Appellant must be held to 'have collected the note for the owner. He held the proceeds for the owner, and the suit was brought within three years after demand made upon him and his refusal to pay. The prayers granted and refused malee the charge of the court conform to the law as above announced'. The judgment is correct. Affirm.